222 S.W.3d 344 (2007)
STATE of Missouri, Respondent,
v.
Erycke DIXON, Appellant.
No. WD 67228.
Missouri Court of Appeals, Western District.
May 22, 2007.
Rebecca L. Kurz, Kansas City, MO, for appellant.
*345 Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HOLLIGER, JJ.

ORDER
PER CURIAM.
Erycke Dixon appeals his conviction, following a bench trial, of two counts of assault in the first degree, under section 565.050, RSMo 2000, and two counts of armed criminal action, under section 571.015, RSMo 2000. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court's judgment is affirmed. Rule 30.25(b).